 


109 HR 1315 IH: Small Community Options for Regulatory Equity Act of 2005
U.S. House of Representatives
2005-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1315 
IN THE HOUSE OF REPRESENTATIVES 
 
March 15, 2005 
Mr. Otter (for himself, Mr. Simpson, Mr. Flake, Mr. Cannon, and Mr. Doolittle) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To allow small public water systems to request an exemption from the requirements of any national primary drinking water regulation for a naturally occurring contaminant, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Small Community Options for Regulatory Equity Act of 2005. 
2.Exemption for nonprofit small public water systems respecting naturally occurring contaminantsThe Safe Drinking Water Act (42 U.S.C. 300f et seq.) is amended by inserting after section 1416 the following: 
 
1416A.Exemption for nonprofit small public water systems respecting naturally occurring contaminants 
(a)ExemptionA State exercising primary enforcement responsibility for public water systems under section 1413 (or the Administrator in any nonprimacy State) shall exempt any nonprofit small public water system that submits a request in accordance with subsection (b) from the requirements of any national primary drinking water regulation for a naturally occurring contaminant.  
(b)RequestTo seek an exemption under this section, a nonprofit small public water system— 
(1)shall submit a written request to the State exercising primary enforcement responsibility with respect to the system (or the Administrator in any nonprimacy State); and 
(2)shall include in such request a finding under subsection (c). 
(c)Economic feasibility 
(1)FindingTo seek an exemption under this section, a nonprofit small public water system must find that compliance by the system with the national primary drinking water regulation involved is not economically feasible. 
(2)No reviewA finding by a nonprofit small public water system under this subsection shall not be subject to judicial or administrative review. 
(d)DefinitionsIn this section: 
(1)The term naturally occurring contaminant includes arsenic, radon, radium, uranium, and any contaminant that is a disinfection byproduct (including bromate, chlorite, haloacetic acids, and total trihalomethanes). 
(2)The term small public water system means a public water system serving 10,000 or fewer persons.. 
 
